DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the three direction”. However, the Examiner believes this to merely be a typographical error where the correct language should be “the third direction”. Should the language in claim 15 not be a typographical error, and instead be intended by the Applicant, rejection under 112(b) may be appropriate. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10, 12 and 16-19 of U.S. Patent No. 11038000 hereinafter “ ‘000 Patent ”, with anticipating limitations in bold:
Pending claim:
Claim 1, A display panel, comprising: at least two first pixels; at least two second pixels; and at least two third pixels, wherein at least two of each of the first pixels, each of the second pixels, and each of the third pixels are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein a shape of each of the first pixels comprises an ellipse or a circle; wherein a shape of an edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels facing one of each of the second pixels and each of the third pixels and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction; wherein the predetermined gap is a gap between an edge of one of each of the second pixels and each of the third pixels and an edge of each adjacent first pixel in one of the third direction and the fourth direction; wherein an arc and an extended arc thereof corresponding to an edge of third pixel facing the first pixel and an arc and an extended arc thereof corresponding to an edge of the second pixel facing the first pixel form a predetermined shape; and wherein the predetermined shape comprises a circle or an ellipse.
000 Patent:
Claim 5, A display panel, comprising: at least two pixel repeating units, wherein at least two of the pixel repeating units are arranged in an array, and the pixel repeating unit comprises a first pixel, a second pixel, and a third pixel; wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively; wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel; wherein a shape of the first pixel, a shape of the second pixel, and a shape of the third pixel is a convex arc and/or a concave arc; wherein a shape of an edge portion of two of the first pixel, the second pixel, and the third pixel is complementary to one of a first direction, a second direction, a third direction, and a fourth direction, and wherein the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; and wherein a shape of an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction corresponds to the concave arc, and a sum of a radius of a curvature of a shape of an edge portion of the first pixel toward one of the second pixel and the third pixel and a width of a predetermined gap is equal to a radius of a curvature of a concave arc corresponding to an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction.
Claim 10, The display panel according to claim 5, wherein at least two of the first pixel, the second pixel, and the third pixel are alternately arranged in at least one of the first direction, the second direction, the third direction, and the fourth direction.
Claim 12, The display panel according to claim 5, wherein a shape of the first pixel is a circular shape or an elliptical shape, a shape of the second pixel is one of shapes including a convex arc and/or a concave arc, and a shape of the third pixel is a shape of a concave arc or a combination of a concave arc and a convex arc.
Claim 16, The display panel according to claim 5, wherein the predetermined gap is a gap between one of an edge portion of one of the second pixel and the third pixel and an edge portion of an adjacent first pixel in one of the third direction and the fourth direction, and a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction.
Claim 18, The display panel according to claim 5, wherein a predetermined shape is constituted of an arc corresponding to an edge portion of the third pixel toward the first pixel and its extended arc and an arc corresponding to an edge portion of the second pixel toward the first pixel and its extended arc; and a center of the shape of the first pixel is the same as a center of the predetermined shape
Claim 19, The display panel according to claim 18, wherein the shape of the first pixel is the same or is a similar shape as the predetermined shape.


Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending claim 2 is anticipated by claim 5 of the ‘000 Patent.
Pending claim 3 is anticipated by claim 19 of the ‘000 Patent.
Pending claim 4 is anticipated by claim 18 of the ‘000 Patent.
Claims 5-11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10, 12 and 16-19 of U.S. Patent No. 11038000 hereinafter “ ‘000 Patent ”, with anticipating limitations in bold:
Pending claim:
Claim 5, A display panel, comprising: at least two first pixels; at least two second pixels; and at least two third pixels, wherein at least two of each of the first pixels, each of the second pixels, and each of the third pixels are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein a shape of each of the first pixels comprises an ellipse or a circle; wherein a shape of an edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels facing one of each of the second pixels and each of the third pixels and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction.
000 Patent:
Claim 5, A display panel, comprising: at least two pixel repeating units, wherein at least two of the pixel repeating units are arranged in an array, and the pixel repeating unit comprises a first pixel, a second pixel, and a third pixel; wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively; wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel; wherein a shape of the first pixel, a shape of the second pixel, and a shape of the third pixel is a convex arc and/or a concave arc; wherein a shape of an edge portion of two of the first pixel, the second pixel, and the third pixel is complementary to one of a first direction, a second direction, a third direction, and a fourth direction, and wherein the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; and wherein a shape of an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction corresponds to the concave arc, and a sum of a radius of a curvature of a shape of an edge portion of the first pixel toward one of the second pixel and the third pixel and a width of a predetermined gap is equal to a radius of a curvature of a concave arc corresponding to an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction.
Claim 10, The display panel according to claim 5, wherein at least two of the first pixel, the second pixel, and the third pixel are alternately arranged in at least one of the first direction, the second direction, the third direction, and the fourth direction.
Claim 12, The display panel according to claim 5, wherein a shape of the first pixel is a circular shape or an elliptical shape, a shape of the second pixel is one of shapes including a convex arc and/or a concave arc, and a shape of the third pixel is a shape of a concave arc or a combination of a concave arc and a convex arc.


Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending claim 6 is anticipated by claim 16 of the ‘000 Patent.
Pending claim 7 is anticipated by claim 5 of the ‘000 Patent.
Pending claim 8 is anticipated by claims 18 and 19 of the ‘000 Patent.
Pending claim 9 is anticipated by claim 19 of the ‘000 Patent.
Pending claim 10 is anticipated by claim 18 of the ‘000 Patent.
Pending claim 11 is anticipated by claim 17 of the ‘000 Patent.
Pending claim 19 is anticipated by claim 13 of the ‘000 Patent.
Pending claim 20 is anticipated by claim 14 of the ‘000 Patent.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10, 12 and 16-19  of U.S. Patent No. 11038000 hereinafter “ ‘000 Patent ” in view of Dai et al. (US 2019/0355794) hereinafter “Dai”.
Regarding claim 12, Claims 5, 10, 12 and 16-19 of the 000 Patent teaches all of the elements of the claimed invention as stated above except where an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees.
Fig. 3 of ‘000 Patent teaches a display device where a first pixel (Item 03) is an ellipse, and where an angle between the long axis of the ellipse and the first direction (Left and right across the page) or the second direction (Top to bottom across the page) ranges between 0 degrees and 90 degrees (Where the angle is 45 degrees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees because it provides for a display panel with reduced drive current and increased lifetime (Dai Paragraph 0028).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10, 12 and 16-19  of U.S. Patent No. 11038000 hereinafter “ ‘000 Patent ” in view of Dai et al. (CN207966982) hereinafter “Dai2”.
Regarding claim 13, Claims 5, 10, 12 and 16-19 of the 000 Patent teaches all of the elements of the claimed invention as stated above except where when a shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs.
Fig. 1 of Dai2 teaches where when a shape of each of the second pixels (Item 01) comprises a circle or an ellipse, and a shape of each of the third pixels (Item 03) comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have where when a shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs because it provides for a display panel with reduced drive current and increased lifetime (Dai2 under “Utility model content”).
Claims 5, 14-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 11038000 hereinafter “ ‘000 Patent ”, with anticipating limitations in bold:
Pending claim:
Claim 5, A display panel, comprising: at least two first pixels; at least two second pixels; and at least two third pixels, wherein at least two of each of the first pixels, each of the second pixels, and each of the third pixels are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein a shape of each of the first pixels comprises an ellipse or a circle; wherein a shape of an edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels facing one of each of the second pixels and each of the third pixels and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction.
000 Patent:
Claim 1, A display panel, comprising: at least two pixel repeating units, wherein at least two of the pixel repeating units are arranged in an array, and the pixel repeating unit comprises a first pixel, a second pixel, and a third pixel; wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively; wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel; wherein a shape of the first pixel, a shape of the second pixel, and a shape of the third pixel is a convex arc and/or a concave arc; wherein a shape of an edge portion of two of the first pixel, the second pixel, and the third pixel is complementary to one of a first direction, a second direction, a third direction, and a fourth direction, and wherein the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; and wherein a shape of an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction corresponds to the concave arc, and a sum of a radius of a curvature of a shape of an edge portion of the first pixel toward one of the second pixel and the third pixel and a width of a predetermined gap is equal to a radius of a curvature of a concave arc corresponding to an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction.
Claim 4, The display panel according to claim 1, wherein at least two of the first pixel, the second pixel, and the third pixel are alternately arranged in at least one of the first direction, the second direction, the third direction, and the fourth direction.


Pending claim 14 is anticipated by claim 1 of the ‘000 Patent.
Pending claim 15 is anticipated by claim 1 of the ‘000 Patent.
Pending claim 16 is anticipated by claim 1 of the ‘000 Patent.
Pending claim 18 is anticipated by claim 3 of the ‘000 Patent.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 13, 19 and 20 of U.S. Patent No. 10971054 hereinafter “ ‘054 Patent ”, with anticipating limitations in bold:
Pending claim:
Claim 1, A display panel, comprising: at least two first pixels; at least two second pixels; and at least two third pixels, wherein at least two of each of the first pixels, each of the second pixels, and each of the third pixels are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein a shape of each of the first pixels comprises an ellipse or a circle; wherein a shape of an edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels facing one of each of the second pixels and each of the third pixels and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction; wherein the predetermined gap is a gap between an edge of one of each of the second pixels and each of the third pixels and an edge of each adjacent first pixel in one of the third direction and the fourth direction; wherein an arc and an extended arc thereof corresponding to an edge of third pixel facing the first pixel and an arc and an extended arc thereof corresponding to an edge of the second pixel facing the first pixel form a predetermined shape; and wherein the predetermined shape comprises a circle or an ellipse.
054 Patent:
Claim 1, A display panel, comprising: at least two pixel repeating units arranged in an array, the pixel repeating units comprising a first pixel, a second pixel, and a third pixel; wherein the first pixel, the second pixel, and the third pixel are ones of red, green, and blue pixels; the first pixel, the second pixel, and the third pixel are different from each other; wherein a ratio y 1 of an aperture ratio of the red pixel to an aperture ratio of the green pixel is in the range of 0.78e^(-1.98r) Syl < 2.297e^(-1.85r), and 0.1 Syl <3, where r is a ratio of a luminous efficiency of the red pixel to a luminous efficiency of the green pixel; and wherein a ratio y2 of an aperture ratio of the blue pixel to the aperture ratio of the green pixel is in a range of 1.32e^(-10.7b) < y2 < 5.95e^(-14. Tb), and 0.3 5 y2 <4, where b is a ratio of a luminous efficiency of the blue pixel to the luminous efficiency of the green pixel.
Claim 2, The display panel according to claim 1, wherein shapes of edges of two of the first pixel, the second pixel, and the third pixel are complementary in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein the third pixels and the second pixels are arranged as a plurality of second pixel rows, the first pixels are arranged as a plurality of first pixel rows, the plurality of second pixel rows and the plurality of first pixel rows are arranged alternately, the third pixels and the second pixels are arranged alternately and at intervals in each of the plurality of second pixel rows, and the first pixels are arranged at intervals in each of the plurality of first pixel row; and 46U.S. Continuation-in-Part Application Attorney Docket No.: WCSO.P070.WO.US wherein two of the third pixels and two of the second pixels adjacent to each of the first pixels form a virtual box, and the first pixel is arranged in the corresponding virtual box formed by the two third pixels and the two second pixels adjacent to the first pixel.
Claim 8, The display panel according to claim 1, wherein a shape of the first pixel comprises an ellipse, and a shape of the second pixel comprises a convex are and/or a concave arc, and a shape of the third pixel comprises the concave arc or a combination of the concave arc and the convex arc.
Claim 13, The display panel according to claim 8, wherein when the shape of the second pixel comprises the convex arc and/or the concave arc, an area of the second pixel is an area of a minimum circumscribed circle of the second pixel minus a first overlapping area of a pixel gap and the second pixel;  wherein the pixel gap comprises at least one of a first gap and a second gap, the first gap is a gap between the first pixel and the second pixel, and the second gap is a gap between the second pixel and the third pixel.
Claim 20, The display panel according to claim 1, wherein an arc and an extended arc corresponding to an edge of the third pixel facing the first pixel and an arc and an extended arc corresponding to an edge of the second pixel facing the first pixel form a predetermined shape, and the predetermined shape comprises a circle or an ellipse.


Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending claim 2 is anticipated by claim 19 of the ‘054 Patent.
Claims 5 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11, 12 and 17 of U.S. Patent No. 10971054 hereinafter “ ‘054 Patent ”, with anticipating limitations in bold:
Pending claim:
Claim 5, A display panel, comprising: at least two first pixels; at least two second pixels; and at least two third pixels, wherein at least two of each of the first pixels, each of the second pixels, and each of the third pixels are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein a shape of each of the first pixels comprises an ellipse or a circle; wherein a shape of an edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels facing one of each of the second pixels and each of the third pixels and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction.
054 Patent:
Claim 1, A display panel, comprising: at least two pixel repeating units arranged in an array, the pixel repeating units comprising a first pixel, a second pixel, and a third pixel; wherein the first pixel, the second pixel, and the third pixel are ones of red, green, and blue pixels; the first pixel, the second pixel, and the third pixel are different from each other; wherein a ratio y 1 of an aperture ratio of the red pixel to an aperture ratio of the green pixel is in the range of 0.78e^(-1.98r) Syl < 2.297e^(-1.85r), and 0.1 Syl <3, where r is a ratio of a luminous efficiency of the red pixel to a luminous efficiency of the green pixel; and wherein a ratio y2 of an aperture ratio of the blue pixel to the aperture ratio of the green pixel is in a range of 1.32e^(-10.7b) < y2 < 5.95e^(-14. Tb), and 0.3 5 y2 <4, where b is a ratio of a luminous efficiency of the blue pixel to the luminous efficiency of the green pixel.
Claim 2, The display panel according to claim 1, wherein shapes of edges of two of the first pixel, the second pixel, and the third pixel are complementary in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein the third pixels and the second pixels are arranged as a plurality of second pixel rows, the first pixels are arranged as a plurality of first pixel rows, the plurality of second pixel rows and the plurality of first pixel rows are arranged alternately, the third pixels and the second pixels are arranged alternately and at intervals in each of the plurality of second pixel rows, and the first pixels are arranged at intervals in each of the plurality of first pixel row; and 46U.S. Continuation-in-Part Application Attorney Docket No.: WCSO.P070.WO.US wherein two of the third pixels and two of the second pixels adjacent to each of the first pixels form a virtual box, and the first pixel is arranged in the corresponding virtual box formed by the two third pixels and the two second pixels adjacent to the first pixel.
Claim 8, The display panel according to claim 1, wherein a shape of the first pixel comprises an ellipse, and a shape of the second pixel comprises a convex are and/or a concave arc, and a shape of the third pixel comprises the concave arc or a combination of the concave arc and the convex arc.


Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending claim 15 is anticipated by claim 2 of the ‘054 Patent.
Pending claim 16 is anticipated by claim 1 of the ‘054 Patent.
Pending claim 17 is anticipated by claim 1 of the ‘054 Patent.
Pending claim 18 is anticipated by claim 17 of the ‘054 Patent.
Pending claim 19 is anticipated by claim 11 of the ‘054 Patent.
Pending claim 20 is anticipated by claim 12 of the ‘054 Patent.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8  of U.S. Patent No. 10971054 hereinafter “ ‘054 Patent ”in view of Dai et al. (US 2019/0355794) hereinafter “Dai”.
Regarding claim 12, Claims 1, 2 and 8 of the 054 Patent teaches all of the elements of the claimed invention as stated above except where an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees.
Fig. 3 of Dai Patent teaches a display device where a first pixel (Item 03) is an ellipse, and where an angle between the long axis of the ellipse and the first direction (Left and right across the page) or the second direction (Top to bottom across the page) ranges between 0 degrees and 90 degrees (Where the angle is 45 degrees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees because it provides for a display panel with reduced drive current and increased lifetime (Dai Paragraph 0028).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8  of U.S. Patent No. 10971054 hereinafter “ ‘054 Patent ”in view of Dai et al. (CN207966982) hereinafter “Dai2”.
Regarding claim 13, Claims 1, 2 and 8 of the 054 Patent teaches all of the elements of the claimed invention as stated above except where when a shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs.
Fig. 1 of Dai2 teaches where when a shape of each of the second pixels (Item 01) comprises a circle or an ellipse, and a shape of each of the third pixels (Item 03) comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have where when a shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs because it provides for a display panel with reduced drive current and increased lifetime (Dai2 under “Utility model content”).
Claims 1-11, 14-16, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-8, 10, 11 and 15 of copending Application No. 16943330 hereinafter “ ‘330 App ”. 
Pending claim:
Claim 1, A display panel, comprising: at least two first pixels; at least two second pixels; and at least two third pixels, wherein at least two of each of the first pixels, each of the second pixels, and each of the third pixels are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein a shape of each of the first pixels comprises an ellipse or a circle; wherein a shape of an edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels facing one of each of the second pixels and each of the third pixels and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction; wherein the predetermined gap is a gap between an edge of one of each of the second pixels and each of the third pixels and an edge of each adjacent first pixel in one of the third direction and the fourth direction; wherein an arc and an extended arc thereof corresponding to an edge of third pixel facing the first pixel and an arc and an extended arc thereof corresponding to an edge of the second pixel facing the first pixel form a predetermined shape; and wherein the predetermined shape comprises a circle or an ellipse.
330 App:
Claim 1, A display panel, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately, wherein each first pixel row comprises a plurality of first pixels arranged at intervals, and each second pixel row comprises a plurality of second pixels and a plurality of third pixels arranged alternately and at intervals; wherein two second pixels and two third pixels adjacent to the first pixel form a virtual geometric shape, and the first pixel is arranged in the virtual geometric shape formed by the two second pixels and the two third pixels adjacent to the first pixel; wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel; wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively.
Claim 4, The display panel according to claim 1, wherein a shape of the first pixel, a shape of the second pixel, and a shape of the third pixel is a convex arc and/or a concave arc; and wherein a shape of an edge portion of two of the first pixel, the second pixel, and the third pixel is complementary to one of a first direction, a second direction, a third direction, and a fourth direction, and wherein the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction.
Claim 6, The display panel according to claim 3, wherein a shape of the first pixel is a circular shape or an elliptical shape, a shape of the second pixel is one of shapes including a convex arc and/or a concave arc, and a shape of the third pixel is a shape of a concave arc or a combination of a concave arc and a convex arc.
Claim 8, The display panel according to claim 6, wherein a shape of an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction corresponds to the concave arc, and a sum of a radius of a curvature of a shape of an edge portion of the first pixel toward one of the second pixel and the third pixel and a width of a predetermined gap is equal to a radius of a curvature of a concave arc corresponding to an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction.
Claim 11, The display panel according to claim 1, wherein a predetermined shape is constituted of an arc corresponding to an edge portion of the third pixel toward the first pixel and its extended arc and an arc corresponding to an edge portion of the second pixel toward the first pixel and its extended arc; and a center of the shape of the first pixel is the same as a center of the predetermined shape.
Claim 15, The display panel according to claim 13, wherein the first side is an arc recessed toward an inside of the closed figure, and the second side is an arc protruding toward an outside of the closed figure.


Pending claim 2 is anticipated by claim 5 of the ‘330 App.
Pending claim 3 is anticipated by claims 1 and 11 of the ‘330 App.
Pending claim 4 is anticipated by claim 11 of the ‘330 App.
Pending claim:
Claim 5, A display panel, comprising: at least two first pixels; at least two second pixels; and at least two third pixels, wherein at least two of each of the first pixels, each of the second pixels, and each of the third pixels are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein a shape of each of the first pixels comprises an ellipse or a circle; wherein a shape of an edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels facing one of each of the second pixels and each of the third pixels and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction.
330 App:
Claim 1, A display panel, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately, wherein each first pixel row comprises a plurality of first pixels arranged at intervals, and each second pixel row comprises a plurality of second pixels and a plurality of third pixels arranged alternately and at intervals; wherein two second pixels and two third pixels adjacent to the first pixel form a virtual geometric shape, and the first pixel is arranged in the virtual geometric shape formed by the two second pixels and the two third pixels adjacent to the first pixel; wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel; wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively.
Claim 4, The display panel according to claim 1, wherein a shape of the first pixel, a shape of the second pixel, and a shape of the third pixel is a convex arc and/or a concave arc; and wherein a shape of an edge portion of two of the first pixel, the second pixel, and the third pixel is complementary to one of a first direction, a second direction, a third direction, and a fourth direction, and wherein the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction.
Claim 6, The display panel according to claim 3, wherein a shape of the first pixel is a circular shape or an elliptical shape, a shape of the second pixel is one of shapes including a convex arc and/or a concave arc, and a shape of the third pixel is a shape of a concave arc or a combination of a concave arc and a convex arc.
Claim 8, The display panel according to claim 6, wherein a shape of an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction corresponds to the concave arc, and a sum of a radius of a curvature of a shape of an edge portion of the first pixel toward one of the second pixel and the third pixel and a width of a predetermined gap is equal to a radius of a curvature of a concave arc corresponding to an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction.


Pending claim 6 is anticipated by claim 5 of the ‘330 App.
Pending claim 7 is anticipated by claim 5 of the ‘330 App.
Pending claim 8 is anticipated by claims 1 and 5 of the ‘330 App.
Pending claim 9 is anticipated by claims 1 and 11 of the ‘330 App.
Pending claim 10 is anticipated by claim 11 of the ‘330 App.
Pending claim 11 is anticipated by claim 10 of the ‘330 App.
Pending claim 14 is anticipated by claims 6 and 15 of the ‘330 App.
Pending claim 15 is anticipated by claim 4 of the ‘330 App.
Pending claim 16 is anticipated by claim 1 of the ‘330 App.
Pending claim 18 is anticipated by claim 3 of the ‘330 App.
Pending claim 19 is anticipated by claim 7 of the ‘330 App.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 3, 4-8, 10, 11 and 15 of copending Application No. 16943330 hereinafter “ ‘330 App ” in view of Dai et al. (US 2019/0355794) hereinafter “Dai”.
Regarding claim 12, Claims 1, 3, 4-8, 10, 11 and 15 of the 330 App teaches all of the elements of the claimed invention as stated above except where an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees.
Fig. 3 of Dai Patent teaches a display device where a first pixel (Item 03) is an ellipse, and where an angle between the long axis of the ellipse and the first direction (Left and right across the page) or the second direction (Top to bottom across the page) ranges between 0 degrees and 90 degrees (Where the angle is 45 degrees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees because it provides for a display panel with reduced drive current and increased lifetime (Dai Paragraph 0028).
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-8, 10, 11 and 15 of copending Application No. 16943330 hereinafter “ ‘330 App ” in view of Dai et al. (CN207966982) hereinafter “Dai2”.
Regarding claim 13, Claims 1, 3, 4-8, 10, 11 and 15 of the 330 App teaches all of the elements of the claimed invention as stated above except where when a shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs.
Fig. 1 of Dai2 teaches where when a shape of each of the second pixels (Item 01) comprises a circle or an ellipse, and a shape of each of the third pixels (Item 03) comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have where when a shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs because it provides for a display panel with reduced drive current and increased lifetime (Dai2 under “Utility model content”).
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peng et al. (CN106816449) hereinafter “Peng” (All references to Peng will be made to the attached English translation).
Regarding claim 1, Fig. 1 of Peng teaches a display panel comprising: at least two first pixels (Items 110); at least two second pixels (Items 120); and at least two third pixels (Items 130), wherein at least two of each of the first pixels (Items 110), each of the second pixels (Items 120), and each of the third pixels (Items 130) are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, (See Picture 1 below) the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 1 below); wherein a shape of each of the first pixels (Items 110) comprises an ellipse or a circle; wherein a shape of an edge (edge facing the first pixel) of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels (Item 110) facing one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction (See Picture 1 below); wherein the predetermined gap is a gap between an edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and an edge of each adjacent first pixel (Item 110) in one of the third direction and the fourth direction (See Picture 1 below); wherein an arc and an extended arc thereof corresponding to an edge of third pixel (Item 130) facing the first pixel (Item 110) and an arc and an extended arc thereof corresponding to an edge of the second pixel (Item 120) facing the first pixel (Item 110) form a predetermined shape (See Picture 1 below); and wherein the predetermined shape comprises a circle or an ellipse (See Picture 1 below).

    PNG
    media_image1.png
    470
    510
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Peng Fig. 1)
Regarding claim 2, Fig. 1 of Peng further teaches where a width of the predetermined gap in the third direction (See Picture 1 above) is equal to a width of the predetermined gap in the fourth direction (See Picture 1 above).
Regarding claim 3, Fig. 1 of Peng further teaches where a shape of each of the first pixels (Item 110) is the same as or similar to the predetermined shape (See Picture 1 above).
Regarding claim 4, Fig. 1 of Peng further teaches where a center of a shape of each of the first pixels (Item 110) is the same as a center of the predetermined shape (See Picture 1 above).
Regarding claim 5, Fig. 1 of Peng teaches a display panel comprising: at least two first pixels (Items 110); at least two second pixels (Items 120); and at least two third pixels (Items 130), wherein at least two of each of the first pixels (Items 110), each of the second pixels (Items 120), and each of the third pixels (Items 130) are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, (See Picture 1 above) the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 1 above); wherein a shape of each of the first pixels (Items 110) comprises an ellipse or a circle; wherein a shape of an edge (edge facing the first pixel) of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels (Item 110) facing one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction (See Picture 1 above).
Regarding claim 6, Fig. 1 of Peng further teaches where the predetermined gap is a gap between an edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and an edge of each adjacent first pixel (Item 110) in one of the third direction and the fourth direction (See Picture 1 above).
Regarding claim 7, Fig. 1 of Peng further teaches where a width of the predetermined gap in the third direction (See Picture 1 above) is equal to a width of the predetermined gap in the fourth direction (See Picture 1 above).
Regarding claim 8, Fig. 1 of Peng further teaches where an arc and an extended arc thereof corresponding to an edge of the third pixel (Item 130) facing the first pixel (Item 130) and an arc and an extended arc thereof corresponding to an edge of the second pixel (Item 120) facing the first pixel (Item 110) form a predetermined shape (See Picture 1 above); where the predetermined shape comprises a circle or ellipse (See Picture 1 above).  
Regarding claim 9, Fig. 1 of Peng further teaches where a shape of each of the first pixels (Item 110) is the same as or similar to the predetermined shape (See Picture 1 above).
Regarding claim 10, Fig. 1 of Peng further teaches where a center of a shape of each of the first pixels (Item 110) is the same as a center of the predetermined shape (See Picture 1 above).
Regarding claim 15, Fig. 1 of Peng further teaches where shapes of edges of two of each of the first pixels (Items 110), each of the second pixels (Items 120) and each of the third pixels (Items 130) are complementary in one of the first direction, the second direction, the third direction and the fourth direction (See Picture 1 above).
Regarding claim 16, Fig. 1 of Peng further teaches where each of the first pixels (Items 110), each of the second pixels (Items 120) and each of the third pixels (Items 130) are ones of different red, green and blue pixels (See Fig.1 where respective pixels are labeled as R, G and B).
Claims 5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dai et al. (CN207966982) hereinafter “Dai2” (All references to Dai2 will be made to the attached English translation).
Regarding claim 5, Fig. 1 of Dai2 teaches a display panel, comprising: at least two first pixels (Items 01); at least two second pixels (Items 02); and at least two third pixels (Items 03), wherein at least two of each of the first pixels (Items 01), each of the second pixels (Items 02), and each of the third pixels (Items 03) are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction (See Picture 2 below), the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 2 below); wherein a shape of each of the first pixels (Item 01) comprises an ellipse or a circle; wherein a shape of an edge of one of each of the second pixels and each of the third pixels in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels facing one of each of the second pixels (Item 02) and each of the third pixels (Item 03) and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels (Item 02) and each of the third pixels (Item 03) in the third direction and the fourth direction.

    PNG
    media_image2.png
    796
    942
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Dai2 Fig. 1)
Regarding claim 13, Fig. 1 of Dai2 further teaches wherein when a shape of each of the second pixels (Item 02) comprises a circle or an ellipse, and a shape of each of the third pixels (Item 03) comprises a concave arc, the shape of each of the third pixels (Item 03) comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs.
Regarding claim 14, Fig. 1 of Dai2 further teaches wherein when a shape of each of the second pixels (Item 02) and a shape of each of the third pixels (Item 03) both comprise a concave arc or a combined shape of a concave arc and a convex arc, a curvature of one of at least four concave arcs of the shape of each of the third pixels (Item 03) is greater or equal to a curvature of one of at least four concave arcs of the shape of each of the second pixels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12. 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN106816449) hereinafter “Peng” (All references to Peng will be made to the attached English translation) in view of Wang et al. (US 2020/0357862) hereinafter “Wang”.
Regarding claim 11, Peng teaches all of the elements of the claimed invention as stated above except where the shape of each of the first pixels comprises an ellipse, a long axis of the ellipse points to one of each of the second pixels and each of the third pixels, a short axis of the ellipse points to the other of each of the second pixels and the third pixels.
Fig. 6 of Wang teaches where the shape of each of the first pixels (Items 103) comprises an ellipse, a long axis of the ellipse points to one of each of the second pixels (Item 102) and each of the third pixels (Item 101), a short axis of the ellipse points to the other of each of the second pixels (Item 102) and the third pixels (Item 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shape of each of the first pixels comprises an ellipse, a long axis of the ellipse points to one of each of the second pixels and each of the third pixels, a short axis of the ellipse points to the other of each of the second pixels and the third pixels because it results in gaps between the respective pixels which is advantageous for providing a desired display effect (Wang Paragraph 0082).
Regarding claim 12, the combination of Peng and Wang teaches all of the elements of the claimed invention as stated above.
Peng does not teach where an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees.
Fig. 6 of Wang teaches where an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees (Where the angle is 45 degrees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an angle between the long axis of the ellipse and the first direction or the second direction ranges between 0 degrees and 90 degrees because it results in gaps between the respective pixels which is advantageous for providing a desired display effect (Wang Paragraph 0082).
Regarding claim 19, Peng teaches all of the elements of the claimed invention as stated above except where the shape of each of the first pixels comprises the ellipse, and a ratio of a long axis to a short axis of the ellipse is in a range of 1 to 5.
Fig. 6 of Wang teaches where the shape of each of the first pixels (Items 103) comprises an ellipse having a long axis and a short axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shape of each of the first pixels comprises an ellipse having a long axis and a short axis because it results in gaps between the respective pixels which is advantageous for providing a desired display effect (Wang Paragraph 0082).
Further, Wang teaches where a ratio of a long axis and a short axis of an ellipse is a result effective variable (Paragraphs 0072 and 0087 where ratios of major axis to minor axis of an ellipse can be varied to make a flexible pixel design). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of a long axis to a short axis of the ellipse such that the ratio is in a range of 1 to 5 because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 20, Peng teaches all of the elements of the claimed invention as stated above except where the shape of each of the first pixels comprises the ellipse, and a ratio of a long axis to a short axis of the ellipse is in a range of 1 to 3.
Fig. 6 of Wang teaches where the shape of each of the first pixels (Items 103) comprises an ellipse having a long axis and a short axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shape of each of the first pixels comprises an ellipse having a long axis and a short axis because it results in gaps between the respective pixels which is advantageous for providing a desired display effect (Wang Paragraph 0082).
Further, Wang teaches where a ratio of a long axis and a short axis of an ellipse is a result effective variable (Paragraphs 0072 and 0087 where ratios of major axis to minor axis of an ellipse can be varied to make a flexible pixel design). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of a long axis to a short axis of the ellipse such that the ratio is in a range of 1 to 3 because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891